                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

UNITED STATES OF AMERICA,

v.                                                            Case No. 2:19-cr-4-FtM-60NPM-1

URIAH WAGGERBY,

      Defendant.
__________________________________/

                             ORDER DENYING DEFENDANT’S
                           “MOTION TO SUPPRESS EVIDENCE”

        This matter is before the Court on Defendant’s “Motion to Suppress Evidence,”

filed by counsel on August 14, 2019. (Doc. 118). On August 28, 2019, the United

States of America filed a response in opposition to the motion. (Doc. 125). The Court

held a hearing to address this matter on January 14, 2020. 1 (Doc. 147). After

reviewing the motion, response, evidence, testimony, legal arguments, court file, and

the record, the Court finds as follows:

                                             Background

        The facts are largely undisputed. During its investigation of the death of

Ronnie Billie, the Seminole Police Department took the statements of various

witnesses or persons of interest, including Defendant Uriah Waggerby. Between

November 5, 2016, and December 8, 2016, law enforcement officers interviewed




1 At the hearing, the parties stipulated to the admission of exhibits, including four audio CDs,
transcripts of the recorded interviews, two signed Miranda waivers, and Defendant’s medical records.
See (Exhibits 1, 1T, 2, 2T, 3, 3T, 4, 5, 5T, and 6). Detective Jarret Romanello testified on behalf of the
Government; the defense did not call any witnesses.
                                                Page 1 of 7
Defendant on several occasions. 2 The interviews were recorded, and the Court

reviewed the audio and transcripts provided by the parties prior to the hearing.

During the interviews, Defendant made several inconsistent and/or incriminating

statements that the Government intends to introduce at trial.

                                        Legal Standard

       A confession is admissible “if it is voluntarily given.” 18 U.S.C. § 3501. “If the

trial judge determines that the confession was voluntarily made it shall be admitted in

evidence and the trial judge shall permit the jury to hear relevant evidence on the

issue of voluntariness and shall instruct the jury to give such weight to the confession

as the jury feels in deserves under all the circumstances.” Id. The Eleventh Circuit

has explained that “[t]he standard for evaluating the voluntariness of a confession is

whether a person made an independent and informed choice of his own free will,

possessing the capability to do so, his will not being overborne by the pressures and

circumstances swirling around him. Voluntariness depends on the totality of the

circumstances and must be evaluated on a case-by-case basis.” United States v.

Rivera, 372 Fed. App’x 958, 963 (11th Cir. 2010) (quoting United States v. Castaneda-

Castaneda, 729 F.2d 1360, 1363 (11th Cir. 1984)). The Government bears the burden

of demonstrating that the challenged statements were voluntary. See, e.g., Missouri v.

Seibert, 542 U.S. 600, 608 n.1 (2004); Colorado v. Connelly, 479 U.S. 156, 168

(1986); Miranda v. Arizona, 384 U.S. 436, 475 (1966).




2The interviews occurred on November 5, 2016 (Exhibits 1 and 1T); December 1, 2016 (Exhibits 2 and
2T); December 7, 2016 (Exhibits 3 and 3T); and December 8, 2016 (Exhibits 5 and 5T). During the
recorded interviews, law enforcement officers and Defendant refer to other unrecorded conversations,
but those unrecorded conversations are not at issue.
                                             Page 2 of 7
                                       Analysis

      In his motion, Defendant argues that his statements should be suppressed

because he “did not, and could not, knowingly, intelligently, and voluntarily waive his

rights” pursuant to Miranda v. Arizona, 384 U.S. 436 (1966). At the suppression

hearing, defense counsel conceded that Defendant was not “in custody” for Miranda

purposes during any of the interviews. Consequently, the Court denied the motion to

suppress to the extent that Defendant argued that his Miranda rights were violated.

See United States v. Street, 472 F.3d 1298, 1310 (11th Cir. 2006) (explaining that “a

person is in ‘custody’ for Miranda purposes only when there is a ‘formal arrest or

restraint on freedom of movement of the degree associated with a formal arrest’”)

(quoting California v. Beheler, 463 U.S. 1121, 1125 (1983)). However, Defendant also

contends that the statements themselves were not knowingly, intelligently and

voluntarily made, and he requested a Jackson-Denno hearing so the Court could

determine the admissibility of his statements outside the presence of the jury.

Consequently, the Court held a hearing to consider the voluntariness of Defendant’s

statements to law enforcement officers. See Jackson v. Denno, 378 U.S. 368 (1967);

Miller v. Dugger, 838 F.2d 1530, 1536 (11th Cir. 1988).

      As grounds, Defendant argues that his statements should be suppressed due to

drug and alcohol abuse, alleging that “[i]mmediately prior to the taking of the […]

statements to law enforcement, the Defendant was abusing drugs and alcohol every

day,” and Seminole Police Department officers brought Defendant to the Fort

Lauderdale Hospital for assessment and treatment following his final interview on

December 9, 2016. Defendant also argues that his statements should be suppressed

                                       Page 3 of 7
because law enforcement officers promised to show him a video, but never produced a

video, which, according to Defendant constituted a “ruse” to trick him into cooperating.

Defendant further contends that detectives coerced his statements because they told

him that he might get the death penalty.

Drug and Alcohol Use

      In his motion, Defendant argues that his statements were involuntary due to

drug and alcohol abuse. When a defendant claims that he was under the influence of

drugs or alcohol at the time of his statements, the trial judge must determine whether

his “will was overborne at the time he confessed.” Lynumn v. Illinois, 372 U.S. 528,

534 (1963); see also Parker v. Allen, 565 F.3d 1258, 1280 (11th Cir. 2009). There is no

evidence in the record here that Defendant was under the influence of drugs or alcohol

during any or all of the interviews. More importantly, even if the Court were to

assume that Defendant was under the influence of drugs or alcohol during any of the

interviews, there is no evidence that his will was so overborne by drug and alcohol use

that he was incapable of rational thought and free will. The audio recordings of

Defendant’s interviews with law enforcement are the best evidence on the issues the

Court must determine. The audio recordings and related transcripts reflect that

during each interview, Defendant was aware and alert, provided direct and coherent

answers to questions from law enforcement officers, and presented his own detailed

version of events. Consequently, no relief is warranted upon this ground.

“Deception” with Video

      Defendant also argues that his statements should be suppressed because law

enforcement officers engaged in deception by promising to show him a video without

                                       Page 4 of 7
producing the video, using the video as a “ruse” to question him. Detective Romanello

testified that a video existed but he had difficulty playing it for Defendant during the

interview. The record supports this testimony; it further appears that Defendant

ultimately decided that he did not want to watch the video, and the interview was

terminated at his request. See (Ex. 2T, at 25–26; 40; 42; 58).

      However, even if Detective Romanello’s interpretation of events were

inaccurate, case law establishes that deception or trickery based on a

misrepresentation of fact is generally not enough to render a suspect’s ensuing

confession involuntary. See, e.g., United States v. Farley, 607 F.3d 1294, 1328 (11th

Cir. 2010); United States v. Lall, 607 F.3d 1277, 1285 (11th Cir. 2010). This includes

circumstances where law enforcement officers mislead a suspect by making

misrepresentations about the existence or strength of evidence. Id. Instead, courts

will hold that a statement is involuntary due to police deception only when other

aggravating circumstances – such as a coercive threat – are present. Farley, 607 F.3d

at 1328. In this particular case, even if law enforcement officers misrepresented facts

concerning the existence or quality of video evidence, such deception is not enough to

render Defendant’s statements involuntary. See United States v. Carter, No. CR415-

131, 2016 WL 805693, at *3 (S.D. Ga. Jan. 14, 2016), report and recommendation

adopted, No. CR415-131, 2016 WL 844829, at *1 (S.D. Ga. Mar. 1, 2016) (finding

confession was voluntary even though law enforcement officers misrepresented facts

regarding the nature and quality of video and audio evidence). Consequently, no

relief is warranted upon this ground.



                                        Page 5 of 7
Death Penalty Threats

      Lastly, Defendant contends that detectives coerced his statements because they

told him he could get the death penalty. Upon careful consideration of Detective

Romanello’s testimony and the record, the Court finds that although law enforcement

officers may have made statements concerning potential penalties at some point,

Defendant was not coerced to make any statements by threats of the death penalty or

promises of a more lenient sentence. Initially, the Court notes that discussion about

possible realistic penalties would normally be insufficient to render Defendant’s

statements involuntary. See United States v. Quinn, 123 F.3d 1415, 1423–24 (11th

Cir. 1997) (explaining that discussions of realistic penalties would not normally

preclude a defendant’s free choice when making statements); United States v. Nash,

910 F.2d 749, 752–53 (11th Cir. 1990) (finding that the defendant’s statements were

not involuntary, and explaining that informing a defendant of the realistic penalties of

an offense affords him the opportunity to make an informed decision concerning

whether to cooperate with the government); Carter, 2016 WL 805693, at *3

(concluding that the defendant’s statements were voluntary where officers warned the

defendant of potential realistic penalties but did not make any promises of leniency in

exchange for cooperation). Moreover, the record reflects that although the death

penalty was referenced at some point, law enforcement officers neither threatened

Defendant with the death penalty nor promised him any leniency in exchange for his

cooperation. See (Ex. 5T, at 44–46). Consequently, no relief is warranted upon this

ground.


                                       Page 6 of 7
                                     Conclusion

      The best evidence on the issues presented by the instant motion is the audio

recordings of the interviews that occurred. After carefully reviewing the audio

recordings, transcripts, and other evidence presented at the hearing, the Court is

convinced that the statements at issue here were knowingly, intelligently and

voluntarily made. Accordingly, the statements are admissible, and the motion to

suppress is denied. See 18 U.S.C. § 3501; Rivera, 372 Fed. App’x at 963.

      It is therefore

      ORDERED, ADJUDGED, and DECREED:

      1. Defendant’s “Motion to Suppress Evidence” (Doc. 118) is hereby DENIED.

      DONE and ORDERED in Chambers, in Fort Myers, Florida, this 3rd day of

March, 2020.




                                                 TOM BARBER
                                                 UNITED STATES DISTRICT JUDGE




                                       Page 7 of 7
